Name: Council Regulation (EEC) No 2180/90 of 24 July 1990 amending for the fourth time Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  America
 Date Published: nan

 28 . 7 . 90 Official Journal of the European Communities No L 198/ 11 COUNCIL REGULATION (EEC) No 2180/90 of 24 July 1990 amending for the fourth time Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87 way of a derogation, be offered or disposed of for direct human consumption ; whereas the Council waived this principle by Regulation (EEC) No 1 873/84 (3), as last amended by Regulation (EEC) No 3888/89 (4) ; whereas the period of this waiver expires on 31 July 1990 ; whereas, so that consultations can continue betweeen the Community and the third country concerned with a view to an agreement on this matter, the term of validity of the waiver should be extended for one year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('),.. as last amended by Regulation (EEC) No 1325/90 (% and in particular Article 73 (1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 70 ( 1 ) of Regulation (EEC) No 822/87 provides that imported products covered by that Article must be accompanied by a certificate attesting that they satisfy the provisions on production, release for free circu ­ lation and, where appropriate, disposal for direct human consumption in the third country in which they origin ­ ate ; Whereas Article 73 ( 1 ) of the said Regulation stipulates that if the imported products in question have undergone oenological practices not allowed by Community rules or not consonant with the provisions of that Regulation or of those adopted pursuant thereto, they may not, except by HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1873/84, the date *31 July 1990' is hereby replaced by '31 July 1991 '. Article 2 This Regulation shall enter into force on 1 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1990 . For the Council The President C. MANNINO (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 132, 23 . 5. 1990 , p. 19 . (3) OJ No L 176, 3 . 7 . 1984, p. 6 . (*) OJ No L 378, 27. 12. 1989, p. 15.